      4:21-cv-00374-HMH           Date Filed 03/16/21        Entry Number 12         Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

Leonard Eugene Jenkins, #138712,            )
                                        Petitioner,
                                            )
                                            )
vs.                                         )                   C/A No. 4:21-374-HMH-TER
                                            )
State of South Carolina,                    )                              ORDER
                              Respondent.   )
____________________________________________)

        This matter is before the Court due to Plaintiff’s failure to comply with the magistrate

judge’s proper form order. (ECF No. 7).

         The order was mailed to Plaintiff’s provided address and has not been returned to the court.

Thus it is presumed that Plaintiff received the Order, and the time for compliance has passed. A

review of the record indicates that the magistrate judge specifically informed Plaintiff that if Plaintiff

failed to comply with the Order, this case would be subject to dismissal.

        Plaintiff’s lack of response to the Order indicates an intent to not prosecute this case, and

subjects this case to dismissal. See Fed. R. Civ. P. 41(b)(district courts may dismiss an action if a

Plaintiff fails to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th

Cir. 1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v.

Lopez, 669 F.2d 919, 920 (4th Cir. 1982)(court may dismiss sua sponte).

        Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.

        IT IS SO ORDERED.


                                                         s/ Henry M. Herlong, Jr.
                                                         Senior United States District Judge
March 16, 2021
Greenville, South Carolina
     4:21-cv-00374-HMH          Date Filed 03/16/21      Entry Number 12        Page 2 of 2




                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
